I concur. Plaintiff was not a stockholder in defendant company, and his water rights were independent of the rights of, or stock in, the defendant company. It had no contract with him whereby he agreed to pay in advance for the distribution of water to him, or for the use of canals *Page 521 
or laterals. He was liable to defendant for his proportionate share of the maintenance costs under Section 100-1-9, R.S.U. 1933. Since his water right was independent of the defendant, it had no right or power to withhold or distrain his water pending payment of such charges as it saw fit to make it. It should have permitted the water to flow to him and then collect his proper proportion of the costs of maintenance, control and operation.